William Obinson plaint. conta Thomas Hill Defendt in an action of the case for that the sa Hill hath not put and kep’t in repaire a barke Mill, houseing & fences & other concerns according to lease or covenant under his hand and Seale bearing date. 24° August. 1676. whereby the sd Obinson is greatly damnified this wch all other due damages: . . . The Iury . . . found for the Defendt costs of Court, Allowed thirteen Shillings four pence.
[ See Hill v. Obbinson, below, p. 1094, and cf. Gilbert v. Obinson, above, p. 738.]